DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
	Claim 2 has been cancelled.  Claims 4-7 and 10-18 have been withdrawn.  Claims 1, 3, 19, and 20 have been amended.
Claims 1, 3, 8, 9, 19, and 20 are under examination.

2.	The objection to claims 1 and 19 is withdrawn in response to the amendment filed on 8/22/2022.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on applications 201610341363.0 and 20151263106 filed in China on 5/20/2016 and 5/21/2015, respectively.  It is noted, however, that applicant has not filed English language translations of these foreign priority documents.  
A cursory reading of the disclosures of the prior-filed applications 201610341363.0 and 20151263106 indicated lack of adequate support or enablement for the NGCG PAM recited in claims 3 and 20.  Therefore, the priority date for these claims is considered to be 12/12/2016. 
Should the applicant disagree, the applicant is encouraged to point out with particularity by page and line number where such support might exist in each intervening document.  In order to properly claim priority, the support for each of the claim limitations must exist in each of the intervening documents.
	
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 8, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lienert et al. (Nucleic Acids Research, 2013, 41: 9967-9975), in view of each Gersbach et al. (Expert Opin. Ther. Targets, 2014, 18: 835-839), Zetsche et al. (Nature Biotechnology, February 2015, 33: 139-142), Nishimasu et al. (Cell, 2014, 156: 935-949), and Chavez et al. (Nature Methods, online 2 March 2015, 12: 326-328).
Lienert et al. teach TALE-based AND logic circuit based on the three-piece intein comprising N-, middle and C- parts (Int-N, Int-M, and Int-C, respectively), wherein the logic circuit comprises Int-N and Int-C fused to two TALE portions (specifically, TAL-N and TAL-C; i.e., a plurality) and Int-M.  Lienert et al. teach that Int-C/TAL-C comprises the transcriptional activator VP64 fused to the carboxy terminus of TAL-C.  Lienert et al. teach that the logic circuit could be used to activate gene expression in cells of interest (Abstract; p. 9967; p. 9968, column 2, third full paragraph; paragraph bridging p. 9968 and 9969; p. 9969, Fig. 1; p. 9970; p. 9974, column 1).  
	Lienert et al. teach a TALE-based and not a dCas9-based logic circuit (claims 1, 8, and 19).  However, the prior art teaches that, similar to TALE, dCas9 can be used to activate gene expression in cells of interest, wherein using dCas9 provides simplicity of use compared to TALE (see Gersbach et al.; Abstract; p. 836, column 2, first full paragraph).  Based on these teachings, one of skill in the art would have found obvious to modify the teachings of Lienert et al. by replacing TALE with dCas9 to achieve the predictable result of obtaining an AND logic circuit suitable to activate transcription in cells of interest.  By doing so, one of skill in the art would have also included a guide RNA in the system, i.e., one of skill in the art would have obtained a circuit comprising a plurality of Cas9 portions that are intein split and a plurality of genetic logic input components (Int-M and guide RNA) to form an AND logic circuit, wherein the AND logic circuit utilizes VP64 to control gene expression upon delivery to cells of interest (claim 9).
Lienert et al. and Gersbach et al. do not specifically teach split sites as recited in claims 1 and 19.  Zetsche et al. teach splitting Cas9 at residue 203 or 1153 (see paragraph bridging p. 139 and 140; p. 141, column 3, last paragraph; Supplementary Fig. 1).  Thus, using the split sites taught by Zetsche et al. to make the composition of Lienert et al. and Gersbach et al. would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in an AND logic circuit.  While Zetsche et al. do not teach splitting at residue 468, doing so is suggested by the prior art.  For example, Lienert et al. teach choosing split sites within the nucleic acid binding domain (see p. 9969, column 1).  Zetsche et al. teach Cas9 portions split at amino acids within the REC1 domain are efficiently transpliced into a functional Cas9 (see Supplementary Fig. 1).  Nishimasu et al. teach that Cas9 REC1 is a gRNA binding domain and identify Arg at position 467 as one of the amino acids interacting with the gRNA and located within the linker connecting the [Symbol font/0x61]18 and [Symbol font/0x61]19 helices of REC1 (see p. 937, column 2, last paragraph; p. 938, Fig. 2A; p. 944, Fig. 6; p. 945, last paragraph; Fig. S3).  Based on these teachings, one of skill in the art would have found obvious to use routine experimentation to identify and use additional split sites within REC1, including at or near Arg467, with the intent of optimizing the results. 
With respect to the limitation of VPR (claim 9), Chavez et al. teach that VPR provides greater activation than VP64 (see Abstract; p. 326, column 2).  Thus, replacing VP64 with VPR in the AND logic circuit of Lienert et al., Gersbach et al., and Zetsche et al. would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in a composition suitable to efficiently activate gene transcription when used in cells of interest.
The recitation of “split Cas9 plant modification system” in line 2 of claim 19 is only an intended use which does not state any distinct definition of any of the claimed limitations such as to differentiate the claimed composition from the composition taught by the prior art.  This intended use is of no significance to the composition structure and therefore, it is of no significance in claim construction.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

6.	Claims 1, 3, 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lienert et al. taken with each Gersbach et al., Zetsche et al., Nishimasu et al., and Chavez et al., in further view of both Joung et al. (PGPUB 2016/0319261) and Church et al. (WO 16/112242).
The teachings of Lienert et al., Gersbach et al., Zetsche et al., Nishimasu et al., and Chavez et al. are applied as above for claims 1, 8, 9, and 19.  Lienert et al., Gersbach et al., Zetsche et al., Nishimasu et al., and Chavez et al. do not teach NGCG PAM nor do they teach a plant regulatory element (claims 3 and 20).  Joung et al. teach altering PAM specificity of wild type Cas9 to obtain variants enabling targeting endogenous gene sites not efficiently targeted by the wild type Cas9, including sites in plant and human cells; the Cas9 variant D1135V/G1218R/R1335E/T1337R (VRER) targets the NGCG PAM but not NGG PAM (see [0005]-[0006]; [0010]; [0081]; [0089]).  Based on these teachings, one of skill in the art would have found obvious to modify the dCas9-based logic circuit of Lienert et al., Gersbach et al., Zetsche et al., Nishimasu et al., and Chavez et al. by starting with the VRER Cas9 mutant to achieve the predictable result of editing endogenous gene sites comprising NGCG PAMs, when editing these sites was desired (claims 3 and 20).  Furthermore, Church et al. teach that systems employing split dCas9 could be used in plants (see p. 39, lines 12-14).  Thus, one of skill in the art would have found obvious to use a plant regulatory element when activating transcription of in plant cells was needed.  By doing so, one of skill in the art would have obtained a composition capable of reassembling into a genetic circuit operably linked to a plant regulatory element.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
7.	The arguments addressing the references individually are not found persuasive because none of the references has to teach every claim limitation.

	The applicant argues that it is clear from Lienert that the abstract concept of intein splitting itself does not enable applicant’s Cas9 system.
This is not found persuasive. Intein splitting in Lienert is not an abstract concept as Lienert used intein splitting to create functional logic circuits.  The paragraph in Lienert indicated by the applicant does not support this argument; the paragraph refers to the TALE portions specifically designed to not induce unregulated expression by themselves; expression is only induced upon intein-induced splicing of the two fragments to create a functional TALE (see also p. 9968, column 2, third full paragraph; paragraph bridging p. 9968 and 9969).
Apart from arguing Lienert individually, the applicant did not provide any evidence indicating that intein splitting cannot be extrapolated from TALE to other editing systems.  As evidenced by Church, intein-split Cas9 was used in the prior art; Church teaches that intein-split Cas9 could be used in any cell, including bacteria, plant, and mammalian cells (see Abstract; p. 3, lines 18-25; p. 8, lines 29-33).

	The applicant argues that the claimed system is distinguishable from Lienert due to the selected target of human vs mouse.
	This is not found persuasive.  Lienert teaches that the circuit could be used in humans and mice (see p. 9968, column 1, first full paragraph; paragraph bridging p. 9968 and 9969; p. 9972, column 2, third full paragraph).  Church teaches that intein-split Cas9 could be used in any cell type (see above).  
It is also noted that the claims do not recite a  human as a target.  

	The applicant argues that Gersbach was published way too early to mention dCAs9 by name.
	This is not found persuasive.  Although Gersbach does not refer to the nuclease-defective Cas9 as dCas9, Gersbach cites articles teaching the nuclease defective Cas9 (see p. p. 836, column 2, first full paragraph).  One of the cited articles (Gilbert, Cell, 2013, 154: 442-451) discloses that the nuclease-defective Cas9 is the same as dCas9 (see Abstract).
	With respect to the arguments addressing Chavez, it is noted that the rejection is based on using the already identified VPR, not on screening large numbers to identify working components.  

The applicant argues that, if the invention was obvious, it would have been preceded by others, i.e., the applicant argues that the invention is non-obvious because there is no anticipatory prior art.
Anticipation and obviousness are distinct rejections.  The absence of anticipatory disclosure does not preclude applying the disclosure in an obviousness-type rejection simply because the disclosure does not anticipate the claimed invention (see MPEP 2152.02(b)).  The test for obviousness under 35 U.S.C. 103(a) is not the express suggestion of the claimed invention in any of the references, but what the references taken collectively would suggest to those of skill in the art presumed to be familiar with them.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gilbert (Cell, 2013, 154: 442-451) was cited in response to the argument that Gersbach does not teach dCas9.  The reference provides evidence that Gersbach teaches dCas9.

9.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ILEANA POPA/Primary Examiner, Art Unit 1633